Wedell, J.
(concurring in part and dissenting in part): I concur in that portion of the opinion which pertains to election of remedies and also in that part of the opinion which remands the case for a new trial by reason of the improper exclusion of testimony. I do not concur in the opinion insofar as it fails to rule upon another specification of error, namely, the sustaining of defendants’ demurrer to plaintiff’s evidence. Plaintiff also specifically appealed from that order and is entitled to a ruling thereon.
A portion of plaintiff’s (appellant’s) proffered evidence was excluded. Thereafter the demurrer to its evidence was sustained on the ground plaintiff had failed to establish a cause of action. Plaintiff contends the proffered evidence of the witness Gear was improperly excluded and that the demurrer to its evidence should have been overruled. This court agrees the proffered evidence was erroneously excluded and for that reason it has ordered a new trial. But wre fail to decide whether the trial court erred in sustaining the *686demurrer to the evidence of plaintiff which was admitted. We also fail to decide whether the evidence admitted together with the excluded proffered evidence, in affidavit form, would have been sufficient as against the demurrer. Appellant is entitled to have the ruling on the demurrer reviewed.
Furthermore, without ruling on the demurrer we intimate in the concluding portion of the opinion that the admitted evidence and the erroneously excluded evidence combined might not have been sufficient to withstand a demurrer. In that view I do not concur. Such a conclusion, in my opinion, is wholly contrary to the fundamental principles enunciated in the opinion. If we think the combined evidence would have been insufficient then we are obliged to sustain the ruling on the demurrer for the simple reason that the excluded evidence, if it had been admitted, would not have been sufficient to establish a cause of action. The opinion neither affirms nor reverses the ruling on the demurrer. The result is neither the parties nor the trial court is advised whether the evidence would have been sufficient as against a demurrer if the testimony of the witness Gear had been admitted and had conformed with the affidavit filed in support of the motion for a new trial.
I am inclined to believe the evidence admitted was probably sufficient as against a demurrer, but need not pursue that point since a majority of the court favors remanding the case with directions to admit the excluded evidence. I will, however, state that if the proffered evidence of the witness Gear had been admitted and had conformed with his affidavit that plaintiff, in my opinion, would have established a prima facie case for injunctive relief. That affidavit reads:
“Raymond Gear, of lawful age, being first duly sworn on his oath, states that he was a witness and testified at the trial of the above entitled action; that if he had been permitted to testify in answer to questions propounded by plaintiff’s attorney, he would have stated that at the time he conveyed Lots 414 and 416 on Main Street in the City of Florence, Marion County, Kansas, to D. F. Urschel and Alice P. Urschel, that the stairway at the south side of the building erected on said lots and concerning which he testified at said trial was open and was being used by the owner and tenants of the adjoining Lot 412, then owned by H. J. Reverend for the purpose of gaining access and going to and from the second story of said Reverend Building, and that it had been so used by Mr. Reverend and his tenants at all times since the construction of the building and that said stairway continued to be so used as long as this affiant remained in the City of Florence; that at the time the buildings on said lots were erected, he and Mr. Reverend each paid one-*687half of the cost of the wall between said buildings and that said wall was erected approximately on the lot line; that the defendants had been in and out of said building, both the first and second floors, were familiar with the construction of said stairway and knew it was being used by H. J. Reverend and his tenants at the time and prior to the date of the deed conveying said premises to them.”
What defendants’ evidence may develop is an entirely different matter and is a subject which, of course, is not now before us.